McGARRAGHY, District Judge.
The Court is of the opinion that the cause of action alleged in the complaint is one that falls within the exclusive jurisdiction of the Customs Court under the provisions of Title 28 U.S.C.A. § 1583. Since this Court is wholly without jurisdiction, it is not necessary to convene a three-judge court to pass on that question but action may be taken by a single judge. Jacobs v. Tawes, 4 Cir., 250 F.2d 611.
The defendants’ motion to dismiss will be granted for want of jurisdiction.
Counsel for defendants will submit an appropriate order.